Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 12, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00072-CV



                             IN RE J. B. H., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              313th District Court
                              Harris County, Texas
                        Trial Court Cause No. 98-06638J

                    MEMORANDUM OPINION
      Relator J. B. H. filed a pro se petition for writ of mandamus in this court.
See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to compel the Honorable Glenn Devlin, presiding judge of the 313th
District Court of Harris County to rule on his motion to inspect and/or purchase a
certified copy of the certification records in his juvenile case. According to his
petition, the records in his juvenile case have been ordered sealed. Relator asserts
that he requires the copies so that he may file a post-conviction application for writ
of habeas corpus. See Tex. Code Crim. Proc. art. 11.07.

        The juvenile court waived jurisdiction and transferred relator’s case to
district court. See Tex. Fam. Code § 54.02. 1 He proceeded to trial, a jury convicted
him of aggravated sexual assault, and this court affirmed his conviction. See Hines
v. State, 38 S.W.3d 805 (Tex. App.—Houston [14th Dist.] 2001, no pet.).2 Thus,
even though relator is seeking juvenile court records, the relief that he seeks is
from a final, felony conviction. Only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); Tex. Code Crim. Proc.
art. 11.07.

        Mandamus is an extraordinary remedy that will issue only if relator
demonstrates that the act sought to be compelled is purely ministerial and he has
no other adequate legal remedy. State ex rel. Rosenthal v. Poe, 98 S.W.3d 194, 198
(Tex. Crim. App. 2003). If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston
[1st Dist.] 1992, orig. proceeding). The relator must also provide this court with a
sufficient record to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex.1992).

        1
         Juvenile delinquency proceedings are civil in nature. See Vasquez v. State, 739 S.W.2d 37, 42
(Tex. Crim. App. 1987). Juvenile adjudications are not “convictions” for the purposes of article 11.07. Ex
parte Valle, 104 S.W.3d 888, 889 (Tex. Crim. App. 2003). In juvenile proceedings, jurisdiction lies
exclusively with the juvenile court unless it is waived and the case transferred to a court for criminal
proceedings. See Tex. Fam. Code § 54.02. Relator’s case is not a juvenile adjudication; he was tried and
convicted in criminal court.
        2
         We take judicial notice of our records. See Tello v. Bank One, N.A., 218 S.W.3d 109, 113 n. 4
(Tex. App.—Houston [14th Dist.] 2007, no pet.).
                                                    2
       The Family Code provides that sealed records may be inspected only of the
trial court has signed an order permitting the inspection after a request by the
juvenile. The Code provides as follows:

       (h) Inspection of the sealed records may be permitted by an order of
       the juvenile court on the petition of the person who is the subject of
       the records and only by those persons named in the order.

Tex. Fam. Code § 58.003(h). Relator has not shown that he asked the trial court to
sign an order permitting the sealed records to be inspected. See In re Z.Q., No. 14-
12-00129-CV, 2013 WL 1761116, *3 (Tex. App.—Houston [14th Dist.] Jan. 17,
2013, no pet. h.) (not designated for publication) (on appeal from denial of habeas
relief, finding waiver of complaint that juvenile record was not unsealed where
appellant did not show a request for an order unsealing records was called to the
trial court’s attention).

       Relator has not established his entitlement to the extraordinary relief of a
writ of mandamus. Accordingly, we deny relator’s petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          3